         Case 1:19-cr-00085-DMT Document 98 Filed 04/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,            )
                                     )
              Plaintiff,             )       ORDER
                                     )
       vs.                           )
                                     )
Alsasha Lone Eagle,                  )       Case no. 1:19-cr-085
                                     )
              Defendant.             )


       Defendant is presently in Marshal Service custody. She is being housed at the Ward County

Detention Center. On April 21, 2021, she filed a motion requesting the court to issue an order

directing the Ward County Detention Center to permit her to participate in a telephonic chemical

dependency evaluation with Summit Counseling. She advises that the Ward County Detention

Center will not allow her to undergo such an evaluation without a court order.

       The court GRANTS defendant’s motion (Doc. No. 97). Defendant is authorized to

participate in a telephonic chemical dependency evaluation with Summit Counseling.

       IT IS SO ORDERED.

       Dated this 22nd day of April, 2021.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
